2. Uzbekistan (debate)
The next item is the debate on six motions for resolutions on Uzbekistan.
(ET) Madam President, ladies and gentlemen, I would like to recall what the French President, Nicolas Sarkozy, said in this very Chamber a couple of days ago: all those who have failed to respect our values, preferring instead to win contracts, have lost out on all fronts as a result. Where Uzbekistan and more broadly the whole of Central Asia are concerned, there is a danger that in assessing the region's energy resources the interests of individual countries will begin to prevail over our common values. Unfortunately, this is also apparent in the inability to agree on a motion for a resolution in support of the EPP and the UEN on the Council Decision suspending the visa ban on Uzbek officials for six months without a genuine change in the human rights situation.
The motion for a resolution also refers to the very critical human rights situation in Uzbekistan. To date, however, there has been an understanding in Uzbekistan, and I heard this with my own ears, that human rights are an internal matter for that country. We cannot agree to this approach and I urge you to support the first, more critical version of the motion for a resolution.
author. - (DE) Madam President, Commissioner, ladies and gentlemen, as a democratic institution, we cannot allow human rights to be trampled on anywhere in the world. However, we find it equally unacceptable if, within this very House, diplomatic relationships and interparliamentary cooperation between the EU and Uzbekistan are risked without giving it a thought. When I look at the motions for resolutions presented by the Socialist Group in the European Parliament, the Group of the Alliance of Liberals and Democrats for Europe and the left-wing groups, it is tantamount to a diplomatic demolition derby.
In Parliament's last resolution, dated October 2006, we committed ourselves to a constructive, dialogue-oriented solution. Today, however, we are not seeking dialogue but slamming a door shut. My group cannot answer for this, so I ask you to reject the motions for resolutions by the PSE Group, the ALDE Group and the left.
The motion for a resolution presented by our group together with the Union for Europe of the Nations Group has the following in its favour. The political situation in Uzbekistan is by no means satisfactory. The human rights situation continues to be alarming in many respects. Yet some progress is being made in spite of everything. For example, the first round of the human rights dialogue between the European Union and Uzbekistan took place in Tashkent on 8 and 9 May of this year. Any resolution by the European Parliament must illuminate the current situation, and the present resolution can only be based on this.
author. - (PL) Madam President, I would like to begin by thanking the co-authors of the resolution. At the same time, bearing in mind the Community guidelines on the protection of human rights adopted in 2004, I would like to emphasise the need to improve relations between the European Union and Uzbekistan. I would like to stress, however, that these relations should be based on the principles of democracy, the rule of law and respect for human rights, with particular emphasis on the latter.
Furthermore, with regard to the decision to suspend for a six-month period certain sanctions imposed on Uzbekistan, I support the initiative to monitor progress in respect for human rights in that country. The negative decision of the Uzbek Ministry of Justice regarding recognition of the office monitoring these rights is evidence that we should bring further efforts to bear in this area.
As Vice-Chairman of this Parliament with responsibility for the Neighbourhood Policy inter alia in Uzbekistan, I appeal to international institutions, and particularly to the Uzbek authorities, to take supporting action that leads to the development of a civil society.
author. - (FR) Madam President, the aim of this resolution is simple: it is to tell the truth. That is what the Uzbek people and human rights activists are asking us to do.
The urgency derives from the assassinations of journalists and dissidents that have occurred over the last few months, and from the conclusions of the Council on 15 October, which were wrongly presented as a diplomatic victory by President Karimov. The important fact is that the sanctions have been extended for 12 months because no investigation has been carried out into the Andijan massacre and the meetings of experts on the matter have not produced any result.
As regards the lifting of visa bans for six months, we agree that the visa bans should automatically be renewed if the excellent criteria introduced - the visits by United Nations special rapporteurs, for example - are not met within six months.
On the other hand, we are not happy with the conclusions on the alleged progress made on human rights. For example, the abolition of the death penalty has still not actually come about, and the EU-Uzbekistan dialogue on human rights is suspended.
Finally, in this resolution, we condemn the assassination of several independent journalists and dissidents, and demand that serious and impartial investigations are conducted.
I am concerned about the intentions of the PPE and the UEN. They are proposing to go further than all the Member States by interpreting the Council's conclusions not only as a suspension of the visa bans but actually as removal of the visas altogether. Their paragraph 3 states that the ineffectiveness of the sanctions is an encouragement to the Uzbek regime, which makes no sense either intellectually or politically. The text does not even mention the 13 human rights activists whose immediate release President Pöttering demanded by letter.
Finally, my last point is that paragraph 9 mentions the difficult situation of Human Rights Watch. That is fine, but the organisation made it known clearly that it did not want to be mentioned in a resolution that was technically incorrect and as harmful for human rights activists as for the Uzbek people and that in the end, as everyone realises, would be used as a propaganda tool by the dictator, President Karimov.
Consequently, I am asking the MEPs from the PPE and UEN to subscribe to the serious attitude we need to adopt on this matter and with regard to the Uzbek people, and support our motion for a resolution, which says nothing more than the truth about the human rights situation in Uzbekistan.
author. - Madam President, the persistence since 1989 of the tyrannical governing regime of Uzbekistan under Mr Karimov is a cancerous infliction on democracy. Mr Karimov's regime is responsible for the implementation of a policy of terror and corruption in his country, with the victims being, of course, mainly the people of Uzbekistan. These people are subjected to arbitrary arrest and detention, to torture and ill-treatment and, while there have been numerous demands for democratic reform, both by the international community and the EU, Mr Karimov carries on taking no notice whatsoever.
This reminds me of another individual who is governing his country in a similarly totalitarian manner and takes no notice of those who call for democratic reforms to be implemented. I am talking about King Abdullah of Saudi Arabia, a country where women have no right to vote, and even no right to drive a car, and where serious human rights abuses are part of everyday life.
In this respect, sadly, some EU governments are guilty of double standards: they attack Mr Karimov ferociously - and quite rightly so - but are very gentle indeed with King Abdullah. In fact, recently King Abdullah was given an extravagant welcome on state visits to Britain and Italy.
The main difference between Uzbekistan and Saudi Arabia is money - lots of it - and as long as King Abdullah spends his billions in Britain and Italy, his involvement in gross violations of human rights and democratic institutions in his country can be conveniently overlooked. That, I suppose, is why, when I suggested that the situation in Saudi Arabia be discussed here today, it was turned down ceremoniously by almost all the groups. Perhaps more sensitivity might be shown next time, I hope.
author. - (NL) Madam President, Uzbekistan is in need of radical change. The initial impetus in this direction was nipped in the bud on 13 May 2005, with brute force that claimed the lives of hundreds of demonstrators. Since then, the outside world has remained silent for a conspicuously long time. Little happened initially following our earlier topical and urgent debate on 27 October 2005.
Yet it was not only in better-known states such as Ukraine, Georgia and Belarus that authoritarian regimes took power following the collapse of the Soviet Union; this was particularly also the case in Turkmenistan and Uzbekistan. There, it was not democracy that had triumphed, but a small group of people who had gained experience in the old state apparatus and the security forces.
Having no objective other than to stay in power, these people turned state enterprises into their own private property, manipulated electoral results, gave the opposition as little leeway as possible, hampered free organisations, restricted the press and, if need be, used violence against their own people. Sadly, this state of affairs persists in Uzbekistan.
To date, Europe's attitude towards Uzbekistan is influenced far too much by economic and military interests. It appears that the dictatorship in Uzbekistan has been allowed to stay on because it proved itself useful in the military intervention in Afghanistan. Such an attitude would completely destroy the credibility of Europe's pretensions with regard to human rights and democracy. Europe must not make the rights and freedoms of the Uzbeks secondary to other considerations.
on behalf of the PSE Group. - (DE) Madam President, under the German Council Presidency, after explicit influence from the German Federal Government, the sanctions against Uzbekistan were relaxed under the condition that Karimov's government would improve the human rights situation in the country. However, torture is still used in Uzbek prisons; the human rights situation in Uzbekistan has not improved at all. We hear this from international organisations, which are observing serious attacks on civil society. Not only human rights organisations, but also women's organisations, information centres and many other organisations are being affected. Human rights activists are being condemned to long-term sentences and numerous activists, including journalists, have had to flee.
We must not soften the sanctions; we must not lift them. We are seeing once again that, even in this Parliament, there are different discourses on human rights when it comes to access to raw materials compared to when raw materials are not at stake. We must send a clear signal that we do not accept this.
on behalf of the Verts/ALE Group. - (ES) Madam President, I would also like to use the opportunity of this debate to alert the House and draw its attention to a group of people that is particularly persecuted in Uzbekistan, and not only in Uzbekistan, but also in Turkmenistan. This is, basically, the LGBT population.
Gays and lesbians are usually doubly persecuted, because they are activists, in many cases, but also because they are gays and lesbians. Between two and five years in prison await many of those who publicly acknowledge that they are part of this group, or are denounced as members of it.
I think that within this context perhaps, when we are talking about human rights in general, we normally take into account all human rights, but often we forget about this particular group, which has specific needs and which also tried at the last meeting of the OSCE, held in Madrid, to present these claims in the face of incomprehensible opposition from many governments.
I think that this is something that we should remember, and which, in any case. we should go return to in the debate on relations between the European Union and Central Asia.
Madam President, first of all, I am really worried about the PPE-DE Group's attitude concerning the human rights situation in Uzbekistan. We should not be taken in by the hypocritical efforts to achieve respectability undertaken by the Uzbek Government with the aim of giving the impression of democratic progress and improving relations with the European Union.
No, Uzbekistan has not progressed in the last two years. The government has still not authorised an independent investigation into the killings in Andijan. Human rights are still mocked and torture is still used, according to the UN report. Political opponents still do not have the right to express themselves freely. The press is still at the command of the government. We denounce that, and we also question the government on two murders, those of a theatre director and a journalist, both known to have criticised the Uzbek Government.
We must not support the subterfuge of the self-re-election of President Karimov on 23 December and we must remain very cautious and attentive regarding the Uzbek political situation, even if some national interests within the European Union suffer because of it. Human rights must never give way to economic relations in the European Union.
Member of the Commission. - Madam President, the recently adopted new strategy for Central Asia reflects the commitment of the European Union to enhanced long-term engagement and cooperation with the region. The EU and Central Asian countries, including Uzbekistan, have agreed to make human rights, the rule of law, good governance and democratisation key elements of the strategy.
We intend to step up support for the protection of human rights and the creation and development of an independent judiciary, thus making a sustainable contribution to the consolidation of the rule of law and respect for international human rights standards in Central Asia.
EU-Uzbekistan relations have to be put in this context, where encouragement to take positive steps to improve human rights and democratisation are the basis of dialogue and cooperation. Our relations with Uzbekistan have gone through a difficult phase over the last few years, notably since the events in Andijan in May 2005, and we remain seriously concerned about the human rights situation.
It is our firm belief that we stand a better chance of encouraging progress in the human rights situation in Uzbekistan by engagement rather than isolation. Isolation has not worked. We welcome the gradual re-engagement that has taken place over the past year, since the EU-Uzbekistan Cooperation Council agreed to establish a regular human rights dialogue, the first round of which was in May this year. Two rounds of expert-level talks have also taken place on the Andijan events. We are also planning a dialogue with Uzbek civil society on freedom of the media, which should take place in Tashkent early next year. We also welcome Uzbekistan's introduction of habeas corpus and the abolition of the death penalty, which should come into effect in January 2008.
At the last meeting of the General Affairs Council, the EU Member States agreed on the renewal of restrictive measures but, at the same time, agreed on the conditional suspension of the visa ban. The Council urged Uzbekistan to fully implement its international obligations relating to human rights and, in particular, to allow unimpeded access by relevant international bodies to prisoners, to engage effectively with UN special rapporteurs, to let all NGOs operate without constraint in Uzbekistan and to release human rights defenders from detention and cease harassing them.
The Council stated that the lifting of the visa restrictions would be reviewed after six months, to assess whether Uzbekistan had made progress in meeting these conditions. The Uzbek authorities agreed to continue the discussion on human rights issues in the context of the EU-Uzbekistan Cooperation Committee early next year.
Uzbekistan has also shown itself open to discussing with the Commission ways to further enhance Community assistance in supporting the reform of its political institutions, such as the parliament, and the reform of the judiciary, all of which we will discuss further in the Cooperation Committee. The fact that the EU's restrictive measures remain in place clearly signals both to the Uzbeks and the broader public our concerns about the situation in Uzbekistan.
Uzbekistan has a long way to go in the area of human rights and we will continue to stress to the Uzbek side, in line with the Council conclusions, that we expect to see concrete progress in the human rights situation on the ground.
Human rights will continue to be an important and difficult issue in our relations with Uzbekistan, but the Commission believes that engagement is the best way to promote positive developments.
The debate is closed.
The vote will take place at the end of the debates.
(Abbreviated in accordance with Rule 142 of the Rules of Procedure)
in writing. - (FR) When Europe speaks, freedoms improve.
The European Union absolutely must pursue the policy begun in 2005 after the blind and totally unpunished repression at Andijan, which according to the OSCE and Human Rights Watch left between 500 and 1000 people dead. The many challenges ahead (energy, terrorism, freedoms) mean that Europe must mobilise more than ever on its periphery. Its most pressing mission is to act to promote human rights and to make calm relations with Uzbekistan dependent on progress with fundamental freedoms. The EU cannot ignore the reality of a chimerical rule of law and the hateful assassination last September of the director Mark Weil, known for his opposition to the regime in Tashkent. The Uzbek parliament has recently made several steps towards the abolition of the death penalty and civil justice. Although these decisions are still very inadequate, the European Union's firmness has not been in vain and runs counter to the principles of an unacceptable and dangerous realpolitik. We need to go even further to achieve democracy and political stability, but we have finally begun to hope. It is up to the vast country of Uzbekistan not to ruin this hope, by building a genuine partnership with Europe.